Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
A) The previous rejections of claims 1 and 3-6 under 35 USC 103 as being unpatentable over Yokota (JP 2011057986 A) in view of Terada (JP 2017008166 A), Stanga (US 2010/0069558 A), and Hamakubo (JP 2014/118536 A) and claims 2 and 7-8 under 35 USC 103 as being unpatentable over Yokota (JP 2011057986 A) in view of Terada (JP 2017008166 A), Stanga (US 2010/0069558 A), and Hamakubo (JP 2014/118536 A) as applied to claim 1, and further in view of Tanaka (SU 2013/0150503 A1) are withdrawn in light of Applicant’s amendment and evidence.
B) The closest prior art of record, Yokota (JP 2011057986 A, See machine translation for citation) disclose if the composition is used as a gasket material, it can form a vulcanized material layer having a hardness (durometer A) of 80 or more.  However, it is not particularly limited depending on the content of the blend (page 4).  The D hardness is not necessarily 50 to 60 as claimed (See Table in original specification). The prior art does not provide any reason to optimize the D hardness within the claimed range.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M. BUIE-HATCHER whose telephone number is (571)270-3879. The examiner can normally be reached M-F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767